Citation Nr: 1504040	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a coccyx disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to October 2008 with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Muskogee, Oklahoma, Regional Office (RO).


FINDINGS OF FACT

1.  Posttraumatic lumbar spine residual degenerative joint disease is of service origin.  

2.  Chronic sacroiliac and coccyx sprain is of service origin.  

3.  Chronic posttraumatic residual left shoulder sprain and degenerative joint disease is of service origin.  

4.  Posttraumatic right knee residual degenerative joint disease is of service origin.  

5.  Posttraumatic left knee residual degenerative joint disease is of service origin.  

6.  Posttraumatic left ankle residual degenerative joint disease is of service origin.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic lumbar spine residual degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 

2.  The criteria for service connection for chronic sacroiliac and coccyx sprain have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria for service connection for chronic posttraumatic residual left shoulder sprain and degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  The criteria for service connection for posttraumatic right knee residual degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria for service connection for posttraumatic left knee residual degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  The criteria for service connection for posttraumatic left ankle residual degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

The Veteran seeks service connection for low back, coccyx, left shoulder, bilateral knee, and left ankle disabilities.  The Veteran specifically reports sustaining traumas to the respective areas when loading-and-unloading heavy equipment, performing physical searches of various individuals, defending himself in a physical altercation, running, and falling on concrete.  Moreover, the Veteran reports experiencing the onset of symptoms in service, and since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

At the outset, the evidence of record confirms that the Veteran has respective current diagnoses of posttraumatic lumbar spine residual degenerative joint disease (low back disability), chronic sacroiliac and coccyx sprain (coccyx disability), chronic posttraumatic residual left should sprain and degenerative joint disease (left shoulder disability), posttraumatic right knee residual degenerative joint disease (right knee disability), posttraumatic left knee residual degenerative joint disease (left knee disability), and posttraumatic left ankle residual degenerative joint disease (left ankle disability).  Thus, the ultimate disposition the appeal rests upon whether any of the respective disabilities are related the service.  

In February 2011, private chiropractor P. Yocom, D.C., performed a medical examination associated with each of the Veteran's claimed disabilities.  Dr. Yocom documented current examination findings, the Veteran's account of in-service traumas, and in- and post-service symptomatology.  Ultimately, Dr. Yocom opined that the Veteran's respectively diagnosed disabilities were likely related to military service.

In this instance, the Veteran provides a competent and credible account of sustaining trauma to his lumbar spine, coccyx, left shoulder, left knee, right knee, and left ankle in service; and of in- and post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The only relevant medical opinion of record weighs in favor of the Veteran's respective service connection claims.  The respective February 2011 private medical examination opinions clearly relate each diagnosed disability to military service.  The opinions evince Dr. Yocom's reliance on relevant medical expertise, as well as consideration and analysis of the relevant medical evidence and the Veteran's competent and credible account as to the relevant matters.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Thus, Dr. Yocom's opinions are highly probative and persuasive evidence in favor of the low back, coccyx, left shoulder, bilateral knee, and left ankle claims.  

Service connection for (I) posttraumatic lumbar spine residual degenerative joint disease, (II) chronic sacroiliac and coccyx sprain, (III) chronic posttraumatic residual left should sprain and degenerative joint disease, (IV) posttraumatic right knee residual degenerative joint disease, (V) posttraumatic left knee residual degenerative joint disease, and (VI) posttraumatic left ankle residual degenerative joint disease is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for posttraumatic lumbar spine residual degenerative joint disease is granted. 

Service connection for chronic sacroiliac and coccyx sprain is granted.

Service connection for chronic posttraumatic residual left shoulder sprain and degenerative joint disease is granted.

Service connection for posttraumatic right knee residual degenerative joint disease is granted.  

Service connection for posttraumatic left knee residual degenerative joint disease is granted.

Service connection for posttraumatic left ankle residual degenerative joint disease is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


